IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 516
                                          :
APPOINTMENTS TO THE CRIMINAL              : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE                : DOCKET




                                       ORDER

PER CURIAM


         AND NOW, this 13th day of November, 2019, the Honorable Marc F. Lovecchio,

Lycoming County, and Riley H. Ross, III, Esquire, Philadelphia, are hereby appointed as

members of the Criminal Procedural Rules Committee for a term of five years,

commencing January 1, 2020.